Citation Nr: 0315671	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-03 007	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1971 to August 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  When the case was most recently before the 
Board in March 2001, the Board granted the veteran's claim 
for a temporary total rating based on hospitalization for a 
service-connected disability and remanded to the RO for 
additional development the claims for a permanent and total 
rating for pension purposes and for an increased rating for 
PTSD.  While the case was in remand status, the issue of 
entitlement to a permanent and total rating for pension 
purposes was resolved by the RO's decision granting this 
benefit.  The RO also granted an increased rating of 50 
percent for the veteran's PTSD, but the veteran has continued 
his appeal for a higher rating for this disability.

In written argument submitted in June 2003, the 
representative contended that the veteran has appealed the 
October 1997 rating decision assigning an initial evaluation 
of 30 percent for PTSD rather than the January 1998 rating 
decision denying an increased rating for PTSD.  The Board 
does not agree.  Following the October 1997 rating decision, 
the veteran submitted claims in October 1997 for a permanent 
and total rating for pension purposes and a temporary total 
rating based on hospitalization for service-connected 
disability.  He also submitted additional evidence pertaining 
to the severity of his PTSD.  In January 1998 the RO entered 
a rating decision denying an increased rating for PTSD, a 
temporary total rating based on hospitalization for service-
connected disability from March to May 1997, and a permanent 
and total rating for pension purposes.  It informed the 
veteran of the January 1998 rating decision by letter dated 
January 12, 1998.  The veteran's notice of disagreement was 
received on January 20, 1998.  He stated that he disagreed 
with the, "decisions to not rate me at more than 30 % 
disabled for PTSD; temporary total evaluation for the 
hospital stay; and the non-service connected pension."  The 
veteran did not specifically identify the date(s) of the 
rating decision(s) being appealed, but each of these RO 
actions was accomplished in the January 1998 rating decision.  
Moreover, with his notice of disagreement the veteran 
submitted a copy of the January 1998 letter notifying him of 
the January 1998 rating decision.  Thus, in the Board's 
opinion, it is clear that the veteran's notice of 
disagreement relates to the January 1998 rating decision 
rather than the October 1997 rating decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's PTSD is manifested by symptoms causing 
total occupational impairment and virtually complete social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for service-connected 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this decision the Board grants entitlement to a 100 
percent rating for PTSD, a determination that constitutes a 
complete grant of the increased rating sought on appeal.  As 
such, the Board finds that no further action is required to 
comply with the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.    

In December 1996 and January 1997, the veteran was 
hospitalized at a VA facility with diagnoses of alcohol 
dependency and to rule out PTSD and a substance-induced sleep 
disorder.  At that time the veteran was married, living with 
his family, and self employed.  

In a statement dated in April 1997, the Transcend Program 
Director reported that the veteran was participating in a 
substance-abuse and PTSD program at VA and that his PTSD 
symptomatology was unrelated to any substance abuse history.  
The hospital reports from March to May 1997 are of record.  
At discharge from the program the veteran was considered 
competent and employable.

In June 1997, VA received statements from the veteran's 
siblings and father, who reported noticing a change in the 
veteran since service.  They identified problems such as 
excessive drinking to deal with life and to numb painful 
memories; multiple failed marriages characterized by verbal 
abuse, arguments and domestic violence; an inability to 
demonstrate love or become close to individuals; sleep 
impairment; and flashbacks.

A psychological examination report, dated in July 1997, is of 
record.  The veteran reported difficulties with post-service 
employment, holding at least 20 jobs, and with three 
marriages that all failed.  He indicated he had last worked 
in November 1996, just prior to entering VA treatment.  He 
acknowledged symptoms to include nightmares, hypersensitivity 
and anger and indicated that the only thing that helps with 
his anger is to live alone.  He described dissociative 
states, sleep problems and difficulty expressing his 
emotions.  During the interview the veteran appeared tense 
and anxious, and exhibited a startle response when the 
telephone rang.  The examiner opined that significant 
depression was indicated and that stimuli suggested a 
considerable sense of isolation, distrust of others and self, 
and anger and alienation.  Also noted was pronounced anxiety, 
restlessness and agitation.

In August 1997, the veteran presented for a VA examination.  
At that time he reported that he was separated from his 
spouse based on problems with substance abuse, violence and 
an inability to communicate with her.  He indicated that this 
was his third marriage and that his prior two marriages had 
terminated for similar reasons.  He stated he had a son with 
whom he maintained contact but that he had not seen his 
daughter for seven years.  He complained of experiencing 
nightmares twice per week and always having sleep 
disturbances and memories of Vietnam.  He reported that loud 
noises would trigger panic attacks and stated that he would 
see visions of episodes of the war.  He reported being 
hypervigilant, constantly looking over his shoulder.  He 
stated that he kept to himself most of the time, had suicidal 
thoughts and a negative outlook for the future.  He reported 
that he avoided war movies and had difficulty forming close 
relationships.  He also complained of becoming easily angered 
and irritated and having difficulty concentrating.  The 
examiner assigned a GAF of 60.  

The veteran appeared for a VA examination in May 1998.  He 
reported sleep difficulties, irritability with outbursts of 
anger, difficulty concentrating, hypervigilance, an 
exaggerated startle response, becoming "uptight" when 
hearing noises to include aircraft or firecrackers, and 
having recurrent and intrusive recollections, dreams and 
flashbacks of events in Vietnam.  He indicated that he 
avoided thoughts, feelings and activities associated with the 
traumas and that he had markedly diminished interest in 
significant activities.  He also reported detachment from 
others, a restricted range of affect and an inability to 
express feelings.  The examiner assigned a GAF of 50, noting 
severe impairment in social and industrial adaptability.

The veteran testified before the undersigned in January 2001.  
He was then living at the Ohio Veterans' Home and reported 
that he had an incentive job there, pushing veterans in 
wheelchairs to activities for four hours per day, at a rate 
of three dollars per hour.  He reported that he had little 
active contact with individuals.  He also reported having 
panic attacks and difficulty sleeping, with bad nightmares 
about Vietnam.  He described himself as basically a loner.  
He reported that he saw his son once in a while but had no 
contact with his daughter.  He indicated he spent more time 
thinking about Vietnam.

In August 2001, the veteran reported for a VA psychiatric 
examination.  He complained of having nightmares five times 
per week, as well as experiencing flashbacks and intrusive 
thoughts about his war experiences.  He reported symptoms of 
isolation and detachment, without any loving feelings.  He 
expressed decreased interests, a sense of a foreshortened 
future and avoidance of all thoughts about Vietnam.  Also 
noted were symptoms of irritability, rage episodes, and a 
startle response.  The veteran indicated that he was divorced 
and had not had a female companion since 1996.  He reported 
having little contact with his family and stated that his 
only socialization was playing cards with veterans at the 
veterans' home.  He recounted his history of inability to 
maintain employment due to PTSD symptoms and indicated he was 
not currently gainfully employed.  He stated that he was 
trying to participate in an incentive job program at the 
veterans' home, pushing wheelchairs.  

The August 2001 examination report notes that the veteran was 
hospitalized in 1989, 1996 and 1997 and that he had moved to 
the veterans' home in 1997 where he continued to receive 
treatment.  The VA examiner noted that the veteran was 
sloppily dressed, with poor eye contact and a restricted 
affect.  He admitted to death wishes and evidenced some 
deficits in memory and recall.  The assigned GAF was 50.  The 
examiner opined that the veteran had moderate dissociation 
symptomatology and serious vocational and social impairment.



Analysis

Although the veteran does not manifest many of the symptoms 
specifically listed in the Rating Schedule in connection with 
a 100 percent evaluation, the presence of such symptoms is 
not required to establish the veteran's entitlement to a 100 
percent rating.  Rather, it is the level of social and 
occupational impairment resulting from the veteran's PTSD 
symptoms that is determinative.  The medical evidence of 
record reflects the assessment that the veteran's 
symptomatology attributed to PTSD is at least severe or 
serious.  Moreover, the record shows that the veteran has 
been hospitalized for his PTSD; that he has had multiple 
failed relationships both with spouses and with one of his 
children; that he maintains little social contact; and that 
he has had repeated failed attempts at maintaining 
employment.  He complains of symptoms such as experiencing 
nightmares up to five times per week, and reports that he has 
no interests, manifests anger, experiences rage episodes, and 
is not able to have relationships with people, instead 
isolating himself.  Finally, the evidence shows that the 
veteran has been living at a veterans' home, where he is 
secluded from normal independent living and social 
interaction and where he is not working at any gainful 
employment.  He continues to express feelings of 
hopelessness, a belief that he will die soon, and a lack of 
ability to maintain any type of social or occupational 
relationship.  These symptoms were considered by the medical 
professionals who determined the veteran was severely 
impaired due to PTSD.  The most recent examiner assigned a 
GAF of 50, itself indicative of serious impairment in social 
and occupational functioning , such as where an individual 
has no friends and is unable to keep a job.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

In the Board's opinion, the evidence satisfactorily 
establishes that the social and occupational impairment from 
the veteran's PTSD symptoms more nearly approximates the 
total impairment required for a 100 percent rating than the 
level of impairment required for a 70 percent rating.  
Accordingly, a 100 percent rating is in order.  



ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the legal criteria governing the payment of 
monetary awards.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



